DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.	This application is in condition for allowance Claims 1–22 have been presented. Claims 2, 5–6, 8, 12, 14, 16–20, and 22 have been cancelled. Claims 1, 3–4, 7, 9–11, 13, 15, and 21 are allowed.
Reasons for Allowance
3.	The following is an Examiner’s statement of reasons for allowance:  claims
previously rejected under 35 USC 101, rejection is withdrawn in light of claim
amendments. The amendments incorporated identification and verification subject matter as recommended during the interview dated 14 Jun 2022, integrating any previous abstract idea into a practical application. 
Allowable Subject Matter
4.	Regarding the claimed terms, the Examiner notes that a "general term must be
understood in the context in which the inventor presents it" In re Glaug 283 F.3d 1335,
1340, 62 USPQ2d 1151,1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost
all the general terms in the claims may have multiple meanings. So where a claim term
"is susceptible to various meanings...the inventor's lexicography must prevail...." Id.
Using these definitions for the claims, the claimed invention was not reasonably
found in the prior art. The cited prior art; however, does not anticipate or render obvious,
alone or in combination the claimed invention, as amended and/or recited; for example
“generating, by the merchant processing system, a universal identifier associated with the user account that is exclusive to the merchant, the universal identifier identifying the user account and the merchant processing system, wherein the universal identifier is in a second format that is eligible for tokenization and provisioning on the digital wallet of the user device, wherein the second format is attributed to the merchant processing system; transforming, by the merchant processing system, the user account from being ineligible for tokenization and provisioning to being eligible for tokenization and provisioning on the digital wallet via the universal identifier, the transforming including:  transmitting, by the merchant processing system, a token request message including the universal identifier to a token issuer computer;  receiving, by the merchant processing system, a token representing the universal account identifier from the token issuer computer”.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”  

Conclusion                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685                                                                                                                                                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685